Atkinson, J.
1. Where the statute of frauds was not pleaded, and there was no demurrer, motion for nonsuit, or objection to testimony, so as to invoke a ruling in the court below on that subject, this court will not grant a new trial on the ground that the verdict is contrary to law because it appears that the contract sought to be enforced should have been in writing. Johnson v. Latimer, 71 Ga. 470 (3).
2. The failure of the court to instruct the jury upon a contention of one of the parties not raised by the pleadings, although authorized by some evidence in the record, is not cause for a new trial. McLean v. Mann, 148 Ga. 114 (95 S. E. 985).
3. Upon careful consideration of the several grounds of the motion for new trial, assigning error upon the rulings of the court on the admission of evidence, the conduct of the trial judge in propounding questions to the defendant, the refusal to declare a mistrial for alleged improper remarks by opposing counsel, the charge of the court on the law of the case, and in stating the contentions of the parties, considered in the light of the charge in its entirety and the evidence in the case, these grounds show no material error.
*277No. 572.
August 13, 1918.
Equitable petition. Before Judge Worrill. Decatur superior court. August 21, 1917. (See ante, 99.)
W. V. Custer/W. 0. Fleming, and Pope & Bennet, for plaintiff in error. M. E. O’Neal and John B. Wilson, contra.
4. The evidence was sufficient to support the verdict, and none of the grounds in the motion for new trial show cause for reversal.

Judgment affirmed.


All the Justices concur.